Citation Nr: 9915762	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of meniscectomy, left knee, with chondromalacia, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from March 1984 to August 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an December 1996 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 20 percent for service-
connected residuals of a meniscectomy, left knee, with 
chondromalacia.  

The file indicates that the veteran is also claiming 
entitlement to Paragraph 30 benefits for convalescence 
following surgery in April 1998 for treatment of her 
bilateral knee disabilities, and also entitlement to service 
connection for post-traumatic stress disorder (PTSD) as 
secondary to her in-service knee surgery.  As these issues 
have not been adjudicated, they are referred to the RO for 
appropriate action.  


REMAND

Documents associated with the veteran's claims file show 
that her case was forwarded to the Board in March 1998, 
following submission of her timely appeal in February 1998.  
After the case had been placed in the custody of the Board, 
the veteran submitted private medical records in support of 
her claim, showing that she underwent bilateral knee surgery 
in April 1998.  Also associated with the record was the 
report of a January 1999 VA medical examination of the 
veteran's left knee.  However, these records were not 
accompanied by any signed statement from the veteran, 
waiving her right for first review of the aforementioned 
evidence by the agency of original jurisdiction (RO).  
Furthermore, the file does not contain any indications that 
the RO had the opportunity to review this pertinent evidence 
since its submission, that it rendered a decision based on 
consideration of this evidence, or that it had issued the 
veteran and her representative a Supplemental Statement of 
the Case addressing this new evidence.  To preserve her 
appellate rights and to avoid prejudice of her claim, the 
case must be remanded so that the RO may have the 
opportunity to review the aforementioned evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (1998); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

To the extent that the veteran contends that her service-
connected residuals of meniscectomy, left knee, with 
chondromalacia, is productive of a greater level of 
impairment than that which is contemplated by the 20 percent 
evaluation currently assigned, her claim for an increased 
rating is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), in that it is not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992).  VA therefore has a duty to assist her in 
developing the facts pertinent to her claims.  38 C.F.R. 
§ 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).
 
A review of the VA medical examination reports associated 
with the veteran's claims folder shows that the examining 
physicians did not adequately consider and discuss the issue 
of functional loss of her left knee joint due to her service-
connected orthopedic disability, pursuant to the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the DeLuca case, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in evaluating a service-connected 
disability involving a joint, the Board erred by not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, the veteran should be 
afforded a VA orthopedic examination to address the factors 
mandated in DeLuca.  The Board also notes that the veteran's 
left knee is rated on the basis of instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  Therefore, 
on remand, it must be determined whether any limitation of 
motion and instability may be rated separately.  See 
VAOPGCPREC 23-97 (July 1, 1997) (under certain circumstances, 
separate ratings may be assigned for separate manifestations 
of knee disability).

Additionally, any disabling symptoms due to the scars, 
secondary to the surgeries performed on the veteran's left 
knee, should be considered and rated accordingly through 
application of the appropriate Diagnostic Codes contained in 
38 C.F.R. 
§ 4.118 (1998).  In this regard, the RO's attention is 
directed to the case of Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court held that where symptomatology of 
a service-connected disability can be attributed to separate 
and distinct problems, each may be separately rated and then 
combined.  Consideration should be directed towards 
answering the question of whether or not the veteran's left 
knee scars, residual of surgery, are disfiguring, tender and 
painful on objective demonstration, poorly nourished and 
subject to repeated ulceration, and/or adhering to the 
underlying tissues of the left knee joint such that the 
scars contribute to pain on motion, limitation of motion, 
and functional loss pursuant to DeLuca.

In a January 1999 VA examination, the physician raised the 
inferred issue of entitlement to service connection for 
reflex sympathetic dystrophy (RSD) of the veteran's left 
knee as secondary to the service connected knee disability.  
In particular, the examiner noted that it was as likely as 
not that RSD was related to interventions to the knee joint.  
The RO should therefore adjudicate this claim as it is 
inextricably intertwined with the issue on appeal.  The 
veteran should also be provided with a VA neurological 
examination to determine all manifestations of RSD and the 
severity thereof; and, if service connection is granted, 
consideration should be given to whether a separate rating 
is in order for the neurological manifestations referable to 
RSD.  

For the reasons stated above, the Board finds that further 
development of the case is required.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and request that she provide identifying 
information regarding where and from 
whom she received orthopedic treatment 
for her service-connected left knee 
disorder since 1997, whether the 
provider is VA or private, including the 
address of the treating physician(s).  
The RO should obtain a signed waiver 
(where necessary) for the release of 
these records to VA.  The RO should then 
contact the physician(s) and request 
copies of the veteran's medical records 
not already on file and associate them 
with the record evidence in the 
appellant's claims file, pursuant to the 
provisions of 38 C.F.R. § 3.159 (1998).

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of her left knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination.  All disability should 
be evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.  All 
indicated tests must be performed.

(a)  The examiner should determine the 
range of motion of the left knee and note 
whether there is any instability.  If 
instability is present, it should be 
described as mild, moderate or severe.

(b)  The examiner should consider whether 
or not the veteran's left knee scars, 
residual of surgery, are disfiguring, 
tender and painful on objective 
demonstration, and/or poorly nourished 
and subject to repeated ulceration.  The 
examiner should also determine whether or 
not the scars adhere to the underlying 
tissues of the left knee joint.  All 
clinical observations pertaining to the 
aforementioned scars should be recorded 
in the examination report, to include a 
description of the size and location of 
the scars.

(c)  The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected knees due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
orthopedist is unable to make such a 
determination, it should be so indicated 
on the record.  

3.  The veteran should be provided with a 
VA neurological examination to evaluate 
the diagnosed reflex sympathetic 
dystrophy of her left knee.  The 
examining physician should determine 
which nerves are involved, the 
manifestations referable to disability of 
each involved nerve and the severity of 
the manifestations.

4.  The RO should review the reports of 
the above ordered examinations and all 
evidence obtained, including the private 
medical records showing bilateral knee 
surgery in April 1998, and the report of 
the January 1999 VA medical examination.  
Any further action deemed necessary 
should be undertaken.  Thereafter, the 
RO should adjudicate the inferred claim 
of entitlement to service connection for 
reflex sympathetic dystrophy of the 
veteran's left knee, and also consider 
her claim of entitlement to an increased 
evaluation in excess of 20 percent for 
her service-connected residuals of a 
meniscectomy, left knee, with 
chondromalacia.  In considering the 
rating to be assigned, consideration 
should be given to whether separate 
ratings are warranted for the scars and 
neurological manifestations.  Also, 
consideration should be given to whether 
separate ratings may be assigned any 
instability and any limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 
1997).  If the veteran is not granted 
the maximum benefit allowed by the 
regulations and the applicable ratings 
schedule, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

Thereafter, the veteran and her representative should be 
given an opportunity to respond.  No action is required of 
the veteran until she receives further notice.  The purposes 
of this remand are to comply with due process and to obtain 
additional evidence.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










